491 F.2d 728
James G. ELLINGBURG, Appellant,v.Jerry LLOYD, Paramedic, Cummins Unit, Department ofCorrection, State of Arkansas, Appellee.
No. 73-1910.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 15, 1974.Decided Feb. 20, 1974.

Appeal from the United States District Court for the Eastern District of Arkansas; Garnett Thomas Eisele, Judge.
James G. Ellingburg, pro se.
Jim Guy Tucker, Atty. Gen., Little Rock, Ark., for appellee.
Before HEANEY and BRIGHT, Circuit Judges, and DENNEY, District Judge.*
PER CURIAM.


1
James G. Ellingburg appeals from the dismissal of his 42 U.S.C. 1983 petition.  He alleged in the District Court that on October 26, 1973, the paramedic on duty at the Cummins Unit of the Arkansas Department of Corrections denied him 'medication for (his) tubercular condition * * *'.


2
The District Court, after reviewing its 'experience' with the appellant, found:


3
Petitioner has evidently had tuberculosis in the past, and his present condition calls for medication which is administered to him by paramedical personnel employed at Cummins, including respondent, Jerry Loyd.  Petitioner is assigned to duty as a night janitor which is a light job assignment compatible with his physical condition and with his age.


4
This time he complains that respondent, Loyd, unreasonably delayed furnishing him with medication on October 26, 1973.  The Court views the petition as frivolous * * *. /  1/


5
We agree with the trial court's characterization of the petition and affirm its action.



*
 DENNEY, District Judge, District of Nebraska, sitting by designation


1
 We assume that the District Court was acting pursuant to 28 U.S.C. 1915(d)